United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 6, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-10330
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

EDUARDO RAMIREZ-VILLANUEVA,
also known as Alex Luna,
also known as Victor Gayton, Jr.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:02-CR-401-ALL-K
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Eduardo Ramirez-Villanueva (“Ramirez-Villanueva”) appeals

his sentence following his guilty plea conviction for illegal

reentry into the United States following deportation.      Ramirez-

Villanueva argues that the district court violated FED. R. CRIM.

P. 32 because it did not explicitly deny his motion for a

downward departure at his sentencing hearing.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10330
                                -2-

     At the sentencing hearing, the district court heard

arguments regarding Ramirez-Villanueva’s motion for a downward

departure.   The district court said nothing, but it did not

depart downwards, implicitly denying the motion when it sentenced

Ramirez-Villanueva within the applicable guidelines range.

Nothing in the record indicates that the district court’s refusal

to depart downward from the sentencing guidelines was based on a

mistaken belief that it lacked the authority to do so.     See

United States v. Aggarwal, 17 F.3d 737, 745 (5th Cir. 1994).

Therefore, we are without jurisdiction to review the district

court’s refusal to depart downward.   See United States v.

DiMarco, 46 F.3d 476, 478 (5th Cir. 1995).

     APPEAL DISMISSED.